UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1051


GEORGIA A. GREEN,

                  Plaintiff - Appellant,

             v.

CHRISTOPHER MAROULES; CHRISTOPHER CAFE;        CHRIS    JENKINS,
Sheriff; HENRY CLAYTON KEEL, Sheriff;          ALLEN    SEYMOUR,
Sheriff; W.E. BILLY SMITH, Sheriff,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:04-cv-00111-H)


Submitted:    July 23, 2009                 Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Georgia A. Green, Appellant Pro Se.      Dal Floyd Wooten, III,
Kinston, North Carolina; Kari Russwurm Johnson, CRANFILL, SUMNER
& HARTZOG, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Georgia    A.   Green     appeals   from    the   district    court’s

orders denying relief on her 42 U.S.C. § 1983 (2006) complaint

and denying her motions for reconsideration.                  We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for   the    reasons   stated    by    the   district     court.      Green   v.

Maroules,     No. 4:04-cv-00111-H (E.D.N.C. June 4, 2007; Sept. 2,

2008, Oct. 31, 2008, Nov. 5, 2008, Dec. 1, 2008 & Jan. 5, 2009).

We deny Green’s motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the    materials      before   the   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        2